DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/22/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-5 & 7 are currently pending on the application, of which claims 1 & 4-5 have been amended. Claim 6 has been cancelled.
In light of the amendments to the claims the previous rejection has been withdrawn in order to provide a new grounds of rejection in view of Publ (US20050115593A1). Similarly, the previous objections to the claims has also been withdrawn in light of the amendments to the claims.
Response to Arguments
Applicant's arguments filed 06/2/2021 have been fully considered but they are not fully persuasive. However, examiner does agree that none of the cited references provide a teaching of a grate and wash arm in the claimed configuration. For this reason the previous rejection is withdrawn in order to present a new grounds of rejection.
It is believed that the remainder of applicant’s arguments have been addressed in the advisory action set forth on 07/23/2021, and for the purposes of brevity they will not be restated here. For response to said arguments applicant’s attention is directed towards said advisory action.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the spray arm in the grate, as claimed in claim 1, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically applicant claim the washing arms arm located “in a grate” however the specification nor the drawing appear to disclose such a configuration of the arms being in a grate. At best, the drawings disclose that the arms are located below the support grate and a bottom region of the chamber (see instant application Fig.1).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 & 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, applicant states that the washing arms are located “in a support grate”, however this is not supported by the specification or drawings, and it appears to be that the arms are located below the grate. It is unclear if applicant truly desires the limitation of the arms being in the support grate, or if such is a mere typographical error and the arms are located below the grate. For examination purposes, the limitation will be understood to mean the arms are located below the grate, as it is believed this is what applicant intended.
The remaining claims are rejected for being dependent upon a previously rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US20160160167A1), in view of Hill et al. (US5273060A), Ashworth (US3372704A), Jacobons .
Regarding claims 1-3, Kobayashi discloses an isolator system (Fig.1 ref 100 [0003]) comprising: an airtight [0030] chamber (Fig.1 ref A) with an access door (Fig.1 portion between refs 170 and 110, also [0029]); incoming and outgoing air guide devices with filters (Fig.1 refs 150a/b and Fig.6 refs 151-153 & 156-157, also [0045-0047]); a glove carrier (see Fig.1 refs 111-112, [0031]) for gloves extending into the chamber in order to manipulate the item; the incoming and outgoing air provide a differential pressure from the outside environment via the supply and discharge units (see Fig.6 arrows within the airtight chamber) . Kobayashi further discloses a nozzle for providing a cleaning liquid into the chamber [0026] for cleaning [0026, 0030]. Kobayashi does not disclose utilizing nozzle and spray arms with liquid and drying air or a nozzle holder on an upper side of the chamber. However such features would have been obvious to one of ordinary skill in the art in light of the teachings of Hill and Ashworth.
Hill discloses a cleaning, disinfection, and drying system (Col.5 lines 1-3, and Col.6 lines 54-59) for preparing articles for washing (abstract). The system comprising: a wash chamber (Fig.3 ref 50) provided with an access door (Col.5 lines 10-11); supply devices for washing fluid and drying air (Col.6 lines 54-59, wherein air is a gas) arranged on spray nozzles and washing arms with spray nozzles (Col.5 lines 19-30), wherein the washing liquid and the drying air have separate feeds and drainage devices (Fig.2 ref 46 for washing fluid supply, Col.5 lines 45-48 for washing fluid return, Fig.2 ref 22 for drying air supply, Fig.2 ref 19 for drying air discharge, and their corresponding flow paths); and a glove carrier on a wall of the chamber with the wall also having windows (Fig.3 ref 17) to allow an operator to see the interior of the chamber. The configuration of the nozzles and spray arms utilizing both air and liquid allow for supplemental 
Ashworth discloses a glove box type (see Fig.) degreaser using liquid solvent to clean articles (abstract), wherein the nozzle is located at an upper side of the chamber (Col.2 lines 66-72) and has nozzle holder, defined by the piping and branched conduit that holds said nozzle, for operator manipulation of said nozzle to wash desired areas. The nozzle holder is connected by a line to a supply in the washing chamber (see Fig.1). Ashworth and Kobayashi are analogous in the art of glove box type cleaning chambers using solvent.
Publ discloses a parts washing apparatus (abstract), similar to Kobayashi is the provision of a chamber for a work piece and work to be performed on said work piece, wherein such work includes cleaning of the work piece (see Kobayashi [0026] and Publ abstract). Accordingly, Publ discloses a support grate (Fig.2 ref 100) and a spray arm (Fig.2 ref 76) located below said grate within a bottom region of a washing chamber (see Fig.1). The grate and spray arm configuration allows for supporting and cleaning of a work piece [0017] and one of ordinary skill in the art understands that such a configuration is beneficial when the work piece comprises indents or cavities.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the chamber of Kobayashi to utilize the windows, nozzles and spray arms of Hill, as well as utilize drying air in order to promote to cleaning and drying of the chamber (Hill Col.6 lines 54-59) while allowing an operator to see the interior of the chamber (Hill Col.5 lines 30-35). See also evidentiary reference, Kim claim 1, showing that air is a known gas utilized to dry articles after a cleaning process. One of ordinary skill in the art would have further modified Kobayashi to include the nozzle and holder type configuration of Ashworth, including into an item. However, assuming arguendo that it is not inherent that a seal is present to effectively seal the chamber, the following alternative explanation is provided. Utilizing seals to provide nozzles within a sealed container is known in the art, as evidenced by Jacobons. In an attempt to provide additional support and cleaning of a work piece (Publ [0017]) one of ordinary skill in the art would have provided a grate and spray arm configuration similar to Publ, where the grate is above the wash arm, which would also allow for cleaning of work pieces with cavities and indentations along a surface of the work piece.
Jacobons discloses a glovebox for removal of hazardous waste and effective decontamination (Fig.1). The glovebox uses a seal for the passage of desired nozzles (Fig.1 ref 106, Col.2 lines 36-47, and Col.6 lines 29-34). Jacobons further shows an effective sealing means for a tubular section of pipe as well (Fig.1). Jacobons and Kobayashi are analogous in the art of glove boxes. Blaul discloses a glovebox (Fig.1) in which a moveable nozzle (Col.3 lines .

Claim 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US20160160167A1), Hill et al. (US5273060A), Ashworth (US3372704A), Jacobons (US4934763A), Publ (US20050115593A1), Kim (US20080087306A1) & Blaul (US4433698A) and as applied to claim 1 above, and further in view of Bellity (FR2842739A1).
Regarding claim 4-5, Modified Kobayashi teaches the system of claim 1, wherein the door covers a lateral opening (Kobayashi Fig.1 and [0029, 0031]). Kobayashi further discloses that the door is capable of maintaining airtightness with the opening/closing of the door [0029], thereby having an airlock. Modified Kobayashi does not explicitly teach the presence of a connecting device for locks for said door and opening or separate ventilating devices for said lock, however such a feature is known in the art as evidenced by Bellity
Bellity discloses a glove box type isolation chamber and transfer chamber, the transfer chamber allowing for decontamination of articles (abstract). The chambers utilize security systems and doors with locks allowing for air tight sealing between chambers (Description lines 195-206). The locks prevent opening of chambers before the cleaning process is finished (Description lines 207-212). The use of a transfer chamber and corresponding locks allow for 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the system of Modified Kobayashi to include the locks and separate ventilating devices, thereby allowing for decontamination of items in inlet and outlet cycles while also providing the ability to process multiples items simultaneously (Description Bellity lines 321-325). Further it is in the purview of one of ordinary skill in the art to provide a known means providing an airlock when one is not fully described.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US20160160167A1), Hill et al. (US5273060A), Ashworth (US3372704A), Jacobons (US4934763A), Publ (US20050115593A1), Kim (US20080087306A1) & Blaul (US4433698A) as applied to claim 2 above, and further in view of Cherry (US4936922A) and Sikich (US5074897A).
Regarding claim 7, Modified Kobayashi teaches the system of claim 2, wherein it is known to have multiple filters in washing liquid drainage and feed devices have filters to remove contaminants (Hill Fig.2 refs 4, also Col. 5 lines 50-53). Thus, one of ordinary skill in the art would have applied such filters to Modified Kobayashi as well. Modified Kobayashi does not teach the drying air supply having a filter or either of the supply and drain of the drying air having multiple filters. However, use of multiple filters is known in the art as evidenced by Sikich and the filtering a supply of air is known as evidenced by Cherry.

It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify feed and discharge drying air devices of Modified Kobayashi to include multiple filters at the discharge to eliminate the possibility of contamination (Sikich Col.4 lines 18-28) and to further include at least one filter in the drying air supply line to provide clean air when drying the articles, thereby providing a high quality and high purity of cleaning. Such a modification provides filters in both the supply and discharge devices/lines of the drying air, thus reading on the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ahlfors (US20200025782A1), hereafter A1. A1 discloses an automated cell processing system (abstract), having an isolator (Fig.2) in conjunction with a chamber (Fig.2 ref 130) for loading and unloading said isolator. The isolator being used to perform a cleaning .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773.  The examiner can normally be reached on Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711